
	
		II
		111th CONGRESS
		1st Session
		S. 1000
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Casey (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Child Care and Development Block Grant Act
		  of 1990 to improve access to high-quality early learning and child care for
		  low-income children and working families, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Starting Early Starting Right
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress makes the following
			 findings:
				(1)Children in child
			 care learn and develop skills they need to succeed in school and in life. Child
			 care is also fundamental to helping families get ahead by giving parents the
			 support and peace of mind they need to be productive at work.
				(2)Child care
			 teachers and providers carry the responsibility of providing a safe, nurturing,
			 and stimulating setting for children entrusted to them each day.
				(3)In 2006, the
			 average wage for a child care worker was $9.05 per hour or $18,820 annually.
			 For full-time, full-year work this is only slightly above the 2006 poverty
			 guidelines of $16,600 for a mother with 2 children.
				(4)As a result of
			 low wages and limited benefits, many child care providers do not work for long
			 periods in the child care field. Only 65 percent of those employed in the child
			 care field in 2005 were still working in child care in 2006. Such high turnover
			 rates deny children consistent and stable relationships with their
			 teachers.
				(5)Current
			 reimbursement rates for child care providers receiving Federal funds are
			 insufficient to recruit and retain qualified child care providers and to ensure
			 high-quality early care and education services for children.
				(6)Research shows
			 that high-quality child care helps low-income children enter school ready to
			 succeed. One study found that children who had enrolled in high-quality child
			 care demonstrated greater mathematical ability and thinking and attention
			 skills, and experienced fewer behavior problems than other children in second
			 grade. Effects were particularly strong for low-income children.
				(7)Millions of
			 low-income children could benefit from high-quality child care. In 2007,
			 10,500,000 children under age 6 (43 percent) lived in low-income families
			 (families with incomes below 200 percent of poverty).
				(8)Inadequate
			 funding has reduced the number of children with access to child care. Only
			 about 1 in 7 eligible children receives Federal child care assistance.
				(9)Many women work
			 in low-wage jobs and cannot cover the cost of child care. For example,
			 two-thirds of working poor families headed by single mothers who paid for child
			 care spent at least 40 percent of their cash income on child care.
				(10)Problems with
			 child care can make it difficult for parents, particularly low-income parents,
			 to work, causing them to lose wages, be denied a promotion, or lose their
			 jobs.
				(11)Research shows
			 that single mothers and former welfare recipients who received child care
			 assistance were much more likely to remain employed after 2 years than those
			 who did not receive child care assistance.
				(b)PurposeThe purpose of this Act is to
			 improve—
				(1)access to
			 high-quality early learning and child care for low-income children and working
			 families; and
				(2)the quality of
			 child care and the number of high-quality child care providers.
				3.Amendments to
			 the Child Care and Development Block Grant Act of 1990
			(a)Authorization
			 of appropriationsSection 658B of the Child Care and Development
			 Block Grant Act of 1990 (42 U.S.C. 9858) is amended by striking
			 subchapter and all that follows and inserting subchapter
			 $4,127,181,000 for fiscal year 2010 and such sums as may be necessary for each
			 of fiscal years 2011 through 2014..
			(b)Application and
			 planSection 658E(c) of the
			 Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858c(c)) is
			 amended—
				(1)in paragraph (2)—
					(A)in subparagraph (E)—
						(i)redesignating clause (ii) as clause (iii);
			 and
						(ii)by
			 inserting after clause (i), the following:
							
								(ii)Site
				visitsCertify that the State has in effect licensing
				requirements applicable to child care providers within the State that include
				one annual announced and one annual unannounced visit to each site at which the
				provider provides child care services. Nothing in the preceding sentence shall
				be construed to require that licensing requirements be applied to specific
				types of providers of child care services.
								(iii)TrainingCertify
				that the State has in effect licensing or registration requirements applicable
				to child care providers within the State that require, within 3 years of the
				date of enactment of the Starting Early
				Starting Right Act, that every lead teacher or aide of the
				provider, and each family child care provider—
									(I)have at least 40
				hours of appropriate health, safety, and child development training prior to
				their employment with or operation as a provider (as determined in accordance
				with guidelines to be issued by the Secretary); and
									(II)have at least 24
				hours of annual training in appropriate health, safety, and child development
				training (as determined in accordance with guidelines to be issued by the
				Secretary).
									(iv)Other
				trainingCertify that the State has a plan to implement, within 3
				years of the date of enactment of the Starting Early Starting Right Act, pre- and
				in-service training requirements applicable to child care providers that
				provide services for which assistance is made available under this
				subchapter.
								(v)Training for
				limited english proficient (LEP) providersCertify that the State
				has a plan to provide for the training of child care service providers with
				limited-English-proficiency to provide high-quality child care
				services.
								;
						(B)in subparagraph
			 (H)—
						(i)by
			 striking Demonstrate the manner and inserting the
			 following:
							
								(i)In
				generalDemonstrate the
				manner
								;
				and
						(ii)by
			 adding at the end the following:
							
								(iii)Specific
				needsDemonstrate the manner in which the State will meet the
				specific child care needs of low-income and working families, including—
									(I)the outreach
				strategies to be used to reach hard-to-serve children, including low-income
				children, English language learners, children with special needs, and children
				in rural areas;
									(II)the use of
				contracts with child care centers, family child care homes, and organizations
				that manage and support family child care networks to reach hard-to-serve
				children and underserved communities;
									(III)the use of
				pilot or demonstration projects to increase the supply of high-quality child
				care in underserved communities;
									(IV)the use of pilot
				or demonstration projects that demonstrate effective techniques and approaches
				of specialized training for child care service providers with
				limited-English-proficiency to improve their ability to provide high-quality
				child care services; and
									(V)the use of pilot
				or demonstration projects that demonstrate effective techniques and approaches
				of specialized training for child care providers working with children with
				developmental disabilities.
									;
				and
						(C)by adding at the end the following:
						
							(I)Continuous
				careDemonstrate how the State is implementing practices and
				procedures to help ensure that children receive continuous care from the same
				provider, including through—
								(i)the use of
				contracts with child care centers, family child care homes, and organizations
				that manage and support family child care networks for underserved
				populations;
								(ii)extending
				periods of redetermination for all families to 1 year;
								(iii)extending
				periods of job search eligibility; and
								(iv)informing
				families and providers that eligibility is ending in a timely manner and in
				multiple formats.
								;
				and
					(2)in paragraph
			 (4)—
					(A)by redesignating
			 subparagraph (B) as subparagraph (D); and
					(B)by inserting
			 after subparagraph (A), the following:
						
							(B)In
				generalThe State plan shall provide information demonstrating
				that the State is ensuring that payment rates for the provision of child care
				services for which assistance is provided under this subchapter are equal to or
				exceed the 75th percentile of the current market rate for all types of child
				care, based on a research-based market rate survey that includes variations for
				geography, age of children, and provider type.
							(C)Child care for
				special populationsThe State plan shall describe efforts to
				address the need for child care for special populations, including care in
				low-income and rural areas, care for infants and toddlers, care for children
				with special needs, care for other populations, and care during nonstandard
				hours, such as paying rates for the provision of child care services for which
				assistance is provided under this subchapter that exceed the 75th percentile of
				a current market rate for all types of care (based on the survey under
				subparagraph
				(B).
							.
					(c)Activities To
			 improve the quality of child careSection 658G of the Child Care and
			 Development Block Grant Act of 1990 (42 U.S.C. 9858e) is amended to read as
			 follows:
				
					658G.Activities to
				improve the quality of child care
						(a)In
				generalA State that receives
				funding to carry out this subchapter for a fiscal year, shall use not less than
				15 percent of the amount of such funds for activities that are designed to
				improve the quality of child care, including the implementation of 1 or more of
				the following:
							(1)Developing and
				implementing a Quality Rating and Improvement System (referred to in this
				section as the QRIS) for child care centers and family child
				care homes, including criteria appropriate for each age group eligible for
				assistance under this subchapter with levels that lead to nationally recognized
				high standards.
							(2)Providing
				assistance for education, training, and compensation initiatives to assist
				child care providers in meeting and maintaining the criteria for achieving
				progressively higher rating levels under the QRIS.
							(3)Providing grants
				and other types of assistance, including mentoring, to assist child care
				providers in meeting and maintaining the criteria for achieving progressively
				higher rating levels under the QRIS.
							(4)Maintaining a
				Statewide network of child care resource and referral programs.
							(5)Inspecting and
				monitoring child care programs.
							(6)Providing grants
				to assist child care providers, including those who are
				limited-English-proficient, in becoming licensed or regulated and in meeting
				pre-service and ongoing training requirements.
							(7)Offering other
				assistance to child care providers to strengthen the quality of child care,
				including support for education and training initiatives tied to
				compensation.
							(8)Providing grants
				to assist child care providers who are not required to be licensed or
				registered in receiving appropriate training and support.
							(9)Developing and
				implementing technological resources to assist low-income families in applying
				for child care assistance as well as to educate families concerning the range
				of and quality ratings of various child care providers.
							(b)Extension for
				full-day careA State that receives funding to carry out this
				subchapter for a fiscal year, shall use not less than 5 percent of the amount
				of such funds for activities that are designed to fund activities to extend the
				day or year for those children who are eligible for child care services and
				attend part day or year programs.
						(c)High-quality
				care for infants and toddlersA State that receives funding to
				carry out this subchapter for a fiscal year shall use not less than 30 percent
				of the amount of such funds for activities that are designed to fund
				initiatives to improve the quality and expand the availability of high-quality
				care for infants and
				toddlers.
						.
			(d)Reporting
			 requirementsSection 658K(a)
			 of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858i(a))
			 is amended by adding at the end the following:
				
					(3)Biannual
				reportsNot later than
				December 31, 2009, and every 2 years thereafter, a State that operates a
				Quality Rating and Improvement System (referred to in this section as the
				‘QRIS’) shall prepare and submit to the Secretary a report that includes
				aggregate data concerning—
						(A)the number of
				licensed centers and family child care providers in the State;
						(B)the number of
				child care providers in each level of the State QRIS, listed by type, race and
				ethnicity, geographic area of the State, and number of children that each such
				provider is licensed to serve;
						(C)the disaggregated
				number and percentages of children receiving child care assistance under this
				subchapter in each level of the State QRIS;
						(D)whether any
				change occurred in the number and percentage of child care providers in each
				level of the State QRIS, listed by type, geographic area of the State, and
				number of children each such provider is licensed to serve;
						(E)the disaggregated
				number and percentage of children receiving child care assistance under this
				subchapter who are receiving care from child care providers in a higher-quality
				level (as determined under the State QRIS) as compared to the previous 12-month
				period;
						(F)the disaggregated
				number of child care providers in low-income communities who have moved up to a
				higher-quality level of child care (as determined under the State QRIS) as
				compared to the previous 12-month period; and
						(G)the average child
				care reimbursement rate under this subchapter at each level of the State QRIS,
				listed by provider type, race and ethnicity, and geographic area of the
				State.
						(4)5-year
				reportNot later than December 31, 2014, and every 5 years
				thereafter, a State described in paragraph (1)(A) shall prepare and submit to
				the Secretary a report that includes aggregate data concerning the average
				individual compensation paid for each of the following in all licensed child
				care programs, disaggregated by race, ethnicity, credentials, and program type
				in the State:
						(A)Lead
				teacher.
						(B)Classroom
				assistant or aide.
						(C)Family child care
				provider.
						(D)Family child care
				assistant.
						.
			
